LACOMBE, Circuit Judge.
Having reached a conclusion in this cause, it seems best to announce it promptly, instead of withholding it in order to prepare an elaborate opinion, because from an order *127now made an appeal may be taken and perfected so as to be heard at the session of circuit court of appeals on May 24th (the last sessiou before vacation), when the circuit justice is expected to sit.
In brief, it may be said that this court is still of the opinion expressed in the earlier cause of Cruikshank v. Bidwell, 80 Fed. 7, that, by the insertion of the word “quality” in the statute, congress intended to cover more than mere purity and wholesomeness. So interpreted, the statute is in entire harmony with the drift of recent legislation, which, to a continually increasing extent, relegates to governmental determination and control matters which have always heretofore, in this country, at least, been left to the disposition of the individual citizen, or to the operation oí'natural laws. The questions as to the power of congress to pass such an act, and to provide that the standard of quality should be fixed each year under the supervision of the secretary of the treasury, were passed on in the Cruikshank Case. Motion denied.